The claimant in this case, Fred C. Weis, held the position of cleric of the State Mining Board of the State of Illinois, for some time prior to July 1, 1911, up to, on or about the 24tli day of January A. D. 1915, and was a member of the classified State Civil Service of the State of Illinois, by virtue of an Act of the Legislature approved June 10, 1911, ■and in force July 1, 1911. The evidence in this case shows that during the term of service above mentioned, the claimant received and was paid by the State of Illinois, the sum of $125.00 per month. That on the 24tli day of January, 1915, claimant was discharged from said position by the State Civil Service Commission without any charges having been preferred ag-ainst him, and without any hearing having been given him before the said State Civil Service Commission, except that he was required to take an efficient test, and failed to receive the necessary passing grade. The evidence further shows that afterwards, on the first day of February, 1916, claimant was reinstated by the said State Civil Service Commission to the position formerly held by him, as above mentioned, and at the. salary of $125.00 per month, as above stated. Claimant now presents his claim to this Court for the full amount of the salary due him from the 24th day of January, 1915, to the first day of February, 1916, amounting to $1,538.42, on the ground that he had been unlawfully discharged by the State Civil Service Commission. The State does not contend that claimant is not entitled to said amount of salary, because he was unlawfully discharged. We therefore make an award in favor of the claimant for one thous- and five hundred thirty-eight and 42/100 ($1,538.42) dollars.